Order filed February 9, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00932-CV
                                   ____________

                          JOHN LEONARD, Appellant

                                         V.

                     SPENCER TRACY KNIGHT, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-23987

                                    ORDER

      This is an appeal from a judgment signed August 10, 2016. Appellant timely
filed a post judgment motion. The notice of appeal was due November 8, 2016. See
Tex. R. App. P. 26.1. On November 9, 2016, a date within 15 days of the due date
for the notice of appeal, appellant mailed his notice of appeal to the district clerk.
The clerk received the notice of appeal within 10 days of the due date for the notice
of appeal. Accordingly, the notice of appeal is deemed to have been filed on
November 9, 2016. See Tex. R. Civ. P. 5; see also Tex. R. App. P. 9.2(b)(1).
      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal by February 21, 2017. See Tex. R. App. P. 26.3; 10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.

                                   PER CURIAM




                                          2